249 S.W.3d 924 (2008)
Alvin BUTLER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89291.
Missouri Court of Appeals, Eastern District, Division Three.
April 15, 2008.
Alexandra E. Johnson, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Movant, Alvin Butler, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to object to a certain person serving as an alternate juror.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).